 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALONZO McKINNEY, aka ALONSO                          No. 2:19-cv-1695-EFB P
      McKINEY,
12
                            Petitioner,
13                                                         ORDER
              v.
14
      G. NEWSON,
15
                            Respondent.
16

17

18           Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

19   pursuant to 28 U.S.C. § 2241. To properly commence this action, petitioner must either pay the

20   required filing fee or file an application requesting leave to proceed in forma pauperis. See 28

21   U.S.C. §§ 1914(a), 1915(a). The court will not issue any orders granting or denying relief until

22   this action has been properly commenced.

23           Accordingly, IT IS HEREBY ORDERED that:

24           1. Petitioner is granted thirty days from the date of service of this order to either submit

25                 an application to proceed in forma pauperis, or the filing fee in the amount of $5.00.

26                 Failure to comply with this order will result in a dismissal of this action.

27   /////

28   /////
 1         2. The Clerk of the Court is directed to send petitioner the court’s form application to
 2            proceed in forma pauperis by a prisoner.
 3   DATED: September 5, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
